  Case 6:20-mj-00032-RSB Document 3-3 Filed 11/20/20 Page 1 of 8 Pageid#: 9




                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF VIRGINIA
                                 LYNCHBURG DIVISION

 IN THE MATTER OF THE SEARCH OF                       )
 INFORMATION ASSOCIATED WITH                          )        FILED UNDER SEAL
 THE CELLULAR DEVICE ASSIGNED                         )
 CALL NUMBER 434-907-5479 IN THE                      )
 CUSTODY OR CONTROL OF VERIZON                        )        Case No.    6:20mj32

 WIRELESS.                                            )
                                                      )
                                                      )
                             AFFIDAVIT IN SUPPORT OF
                      AN APPLICATION FOR A SEARCH WARRANT

       I, Daniel Bailey, being first duly sworn, hereby depose and state as follows:

                      INTRODUCTION AND AGENT BACKGROUND

       1.      I make this affidavit in support of an application for a search warrant under

Federal Rule of Criminal Procedure 41 and 18 U.S.C. §§ 2703(c)(1)(A) for information about the

location of the cellular telephone assigned call number 434-907-5479 (the “Target Cell

Phone”), with no listed subscriber , whose service provider is Verizon Wireless (“Verizon”), a

wireless telephone service provider headquartered at 180 Washington Valley Road, Bedminster,

New Jersey, 07921. The Target Cell Phone is described herein and in Attachment A, and the

location information to be seized is described herein and in Attachment B.

       2.      Because this warrant seeks the prospective collection of information, including

cell-site location information, that may fall within the statutory definitions of information

collected by a “pen register” and/or “trap and trace device,” see 18 U.S.C. § 3127(3) & (4), the

requested warrant is designed to also comply with the Pen Register Act. See 18 U.S.C. §§ 3121-

3127. The requested warrant therefore includes all the information required to be included in an

order pursuant to that statute. See 18 U.S.C. § 3123(b)(1).
 Case 6:20-mj-00032-RSB Document 3-3 Filed 11/20/20 Page 2 of 8 Pageid#: 10




       3.      I am a Task Force Officer with the Drug Enforcement Administration (DEA) and

have been since 2017. I am also a Detective with the Lynchburg Police Department (Virginia)

and be been so employed since 2002. I am currently assigned to investigate drug trafficking

organizations as a member of the DEA, Washington Field Division/Roanoke Resident Office.

My duties as a Task Force Officer involve the investigation of various criminal activities of

narcotics traffickers and their associates. In investigating these matters, I have acted as a case

agent, an undercover agent, and a contact agent for confidential sources. These investigations

have resulted in the issuance of federal search warrants, seizure warrants, indictments, and

convictions of persons for federal narcotics violations. During my employment as a law

enforcement officer, I have received multiple hours of training in narcotics enforcement and

investigative techniques, and I have personally participated in numerous investigations. I have

also spoken on numerous occasions with informants, suspects, and other experienced narcotics

traffickers concerning the methods and practices of drug traffickers, including the methods and

practices used by traffickers of methamphetamine, heroin, and cocaine. I have been involved in

the execution of numerous search warrants on electronic devices, including cellphones, and in

obtaining location information for those devices.

       4.      The facts in this affidavit come from my personal observations, my training and

experience, and information obtained from other agents and witnesses. This affidavit is intended

to show merely that there is sufficient probable cause for the requested warrant and does not set

forth all of my knowledge about this matter.

       5.      Based on the facts set forth in this affidavit, there is probable cause to believe that

Donnell MILLER (“MILLER”), and others, are engaged in a conspiracy to violate federal drug

laws, specifically: narcotics trafficking, in violation of 21 U.S.C. § 841(a); and offenses




                                                  2
 Case 6:20-mj-00032-RSB Document 3-3 Filed 11/20/20 Page 3 of 8 Pageid#: 11




involving the use of communications facilities in commission of narcotic offenses, in violation of

21 U.S.C. § 843(b). There is also probable cause to believe that the location information

described in Attachment B will constitute evidence of these criminal violations, and will lead to

the identification of individuals who are engaged in the commission of these offenses.

       6.        The court has jurisdiction to issue the proposed warrant because it is a “court of

competent jurisdiction” as defined in 18 U.S.C. § 2711. Specifically, the Court is a district court

of the United States that has jurisdiction over the offense being investigated, see 18 U.S.C. §

2711(3)(A)(i).

                             STATEMENT OF PROBABLE CAUSE

       7.        The United States, including Drug Enforcement Administration (“DEA”) and the

Lynchburg Police Department (“LPD”), is conducting a criminal investigation of Co-Conspirator

#1 (“CC-1”), Donnell Miller (“MILLER”), and others regarding violations of distribution and

possession with intent to distribute cocaine and other controlled substances, in violation of 21

U.S.C. § 841(a)(1), and conspiracy to distribute cocaine and other controlled substances, in

violation of 21 U.S.C. § 846.

       8.        CC-1 has been identified as the leader of a Drug Trafficking Organization. Based

on this investigation, CC-1 is reported to supply multiple co-conspirators, in addition to others in

the Lynchburg area, with distributable amounts of cocaine HCL and marijuana.

       9.        MILLER has been identified as being supplied with cocaine HCL by CC-1 and

then re-distributing that cocaine HCL in the Western District of Virginia.

       10.       MILLER is currently wanted by the Lynchburg Police Department (Lynchburg,

Virginia), which is located in the Western District of Virginia, for two counts of Possession with

the Intent to Distribute a Controlled I/II Substance.




                                                   3
 Case 6:20-mj-00032-RSB Document 3-3 Filed 11/20/20 Page 4 of 8 Pageid#: 12




               MILLER’s Use of Cell Phones to Facilitate Drug Transactions

        11.    In November of 2019, the Lynchburg Police Department used a paid

Confidential Source (“CS-1”) to conduct two separate purchases of cocaine HCL from

MILLER. During each of those controlled purchases, CS-1 contacted MILLER on a cellular

phone to facilitate the transactions.

        12.    In December 2019, the LPD executed a Virginia-issued search warrant on

Verizon Wireless for the stored communication content for a cellular phone number previously

identified as being used by MILLER. Analysis of the data received from Verizon Wireless

determined that MILLER was in contact with a cellular phone number previously identified as

being used by CC-1. The contact between those two numbers included text message exchanges.

Those text messages detailed a scheduled meeting between MILLER and CC-1 in Charlotte,

North Carolina for the purpose of MILLER acquiring “1 –and a 1/2” from CC-1. CC-1

instructed MILLER to meet at the Country Inn and Suites (Charlotte, NC). MILLER provided

CC-1 the room number that MILLER was in.

       13.    Law enforcement later served an Administrative Subpoena on that establishment

and determined that Co-Conspirator 2 (“CC-2”) had rented that room, described my MILLER,

on the same night of the day the proposed meeting date.

       14.    On February 14, 2020, CC-2 was arrested by the Lynchburg Police for narcotic

violations. CC-2 provided law enforcement a post-Miranda statement regarding their criminal

activity. CC-2 advised that they were close acquaintances of MILLER. CC-2 advised that they

had personally driven MILLER to Charlotte, NC, on multiple occasions, to purchase “bricks” of

cocaine HCL from CC-1. CC-2 specifically mentioned driving MILLER to the Country Inn and




                                               4
 Case 6:20-mj-00032-RSB Document 3-3 Filed 11/20/20 Page 5 of 8 Pageid#: 13




Suites, previously described in this affidavit, to meet with CC-1. CC-2 advised that MILLER

obtained quantity of cocaine HCL from CC-1 that appeared to be just short of a kilogram.

                            Identification of the Target Cell Phone

       15.     In November of 2020, law enforcement received information from a Confidential

Source (“CS-2”) that MILLER was using the Target Cell Phone to coordinate drug sales. CS-2

is working for consideration on a pending narcotic distribution offenses.

       16.     CS-2 had previously conducted telephones calls to CC-1 in the presence of law

enforcement. During those calls, CC-1 used “CC-1’s Telephone Number.”

       17.     On November 18, 2020, CS-2 advised that CS-2 spoke with CC-1 regarding the

availability of cocaine HCL to purchase from CC-1. During that conversation, CC-1 advised CS-

2 that CC-1 had just spoken with MILLER regarding the coordination of purchasing 500 grams

of cocaine HCL from CC-1.

       18.     On November 18, 2020, law enforcement received toll data records for CC-1’s

Telephone Number from AT&T. Based on that data, law enforcement determined that the

Target Cell Phone was in contact with CC-1, to include the exchange of text messages.

       19.     In November of 2020, the DEA issued an Administrative Subpoena on Verizon

Wireless for subscriber and toll record history for the Target Cell Phone. The subpoena results

have shown that there was no subscriber for the Target Cell Phone. The subscriber information

showed that the Target Cell Phone became active on November 12, 2020.

       20.     Based on the totality of the investigation there is probable cause to believe

MILLER is involved in the distribution of narcotics and uses the Target Cell Phone to conduct

this activity. Further, although the Target Cell Phone has no subscriber name there is probable

cause that it is in fact used by MILLER. In my training and experience, individuals engaged in




                                                 5
 Case 6:20-mj-00032-RSB Document 3-3 Filed 11/20/20 Page 6 of 8 Pageid#: 14




drug trafficking use cellular phones to communicate, via text messaging, to conduct this activity.

Therefore, the Target Cell Phone will likely reveal important electronic communications

between MILLER and co-conspirators, both I identified and unidentified.

       21.     In my training and experience, I have learned that VERIZON WIRELESS is a

company that provides cellular telephone access to the general public. I also know that providers

of cellular telephone service have technical capabilities that allow them to collect and generate

information about the locations of the cellular telephones to which they provide service,

including E-911 Phase II data, also known as GPS data or latitude-longitude data and cell-site

data, also known as “tower/face information” or cell tower/sector records. E-911 Phase II data

provides relatively precise location information about the cellular telephone itself, either via GPS

tracking technology built into the phone or by triangulating on the device’s signal using data

from several of the provider’s cell towers. Cell-site data identifies the “cell towers” (i.e., antenna

towers covering specific geographic areas) that received a radio signal from the cellular

telephone and, in some cases, the “sector” (i.e., faces of the towers) to which the telephone

connected. These towers are often a half-mile or more apart, even in urban areas, and can be 10

or more miles apart in rural areas. Furthermore, the tower closest to a wireless device does not

necessarily serve every call made to or from that device. Accordingly, cell-site data is typically

less precise that E-911 Phase II data.

       22.     Based on my training and experience, I know that VERIZON WIRELESS can

collect E-911 Phase II data about the location of the Target Cell Phone, including by initiating a

signal to determine the location of the Target Cell Phone on VERIZON WIRELESS ’s network

or with such other reference points as may be reasonably available.




                                                  6
 Case 6:20-mj-00032-RSB Document 3-3 Filed 11/20/20 Page 7 of 8 Pageid#: 15




       23.     Based on my training and experience, I know that VERIZON WIRELESS can

collect cell-site data about the Target Cell Phone. Based on my training and experience, I know

that for each communication a cellular device makes, its wireless service provider can typically

determine: (1) the date and time of the communication; (2) the telephone numbers involved, if

any; (3) the cell tower to which the customer connected at the beginning of the communication;

(4) the cell tower to which the customer connected at the end of the communication; and (5) the

duration of the communication. I also know that wireless providers such as VERIZON

WIRELESS typically collect and retain cell-site data pertaining to cellular devices to which they

provide service in their normal course of business in order to use this information for various

business-related purposes.

                                AUTHORIZATION REQUEST

       24.     Based on the foregoing, I request that the Court issue the proposed search

warrant, pursuant to Federal Rule of Criminal Procedure 41 and 18 U.S.C. § 2703(c).

       25.     I further request, pursuant to 18 U.S.C. § 3103a(b) and Federal Rule of Criminal

Procedure 41(f)(3), that the Court authorize the officer executing the warrant to delay notice until

90 days after the collection authorized by the warrant has been completed. There is reasonable

cause to believe that providing immediate notification of the warrant may have an adverse result,

as defined in 18 U.S.C. § 2705. Providing immediate notice to the subscriber or user of the

Target Cell Phone would seriously jeopardize the ongoing investigation, as such a disclosure

would give that person an opportunity to destroy evidence, change patterns of behavior, notify

confederates, and flee from prosecution. See 18 U.S.C. § 3103a(b)(1). As further specified in

Attachment B, which is incorporated into the warrant, the proposed search warrant does not

authorize the seizure of any tangible property. See 18 U.S.C. § 3103a(b)(2). Moreover, to the




                                                 7
 Case 6:20-mj-00032-RSB Document 3-3 Filed 11/20/20 Page 8 of 8 Pageid#: 16




extent that the warrant authorizes the seizure of any wire or electronic communication (as

defined in 18 U.S.C. § 2510) or any stored wire or electronic information, there is reasonable

necessity for the seizure for the reasons set forth above. See 18 U.S.C. § 3103a(b)(2).

         26.   I further request that the Court direct VERIZON WIRELESS to disclose to the

government any information described in Attachment B that is within the possession, custody, or

control of VERIZON WIRELESS. I also request that the Court direct VERIZON WIRELESS to

furnish the government all information, facilities, and technical assistance necessary to

accomplish the collection of the information described in Attachment B unobtrusively and with a

minimum of interference with VERIZON WIRELESS ’s services, including by initiating a signal

to determine the location of the Target Cell Phone on VERIZON WIRELESS ’s network or with

such other reference points as may be reasonably available, and at such intervals and times

directed by the government. The government shall reasonably compensate VERIZON

WIRELESS for reasonable expenses incurred in furnishing such facilities or assistance.

         27.   I further request that the Court authorize execution of the warrant at any time of

day or night, owing to the potential need to locate the Target Cell Phone outside of daytime

hours.

                                                OATH
The information in this affidavit is true to the best of my knowledge and belief.

Respectfully submitted,
                              s/Daniel Bailey
                              Daniel Bailey, Task Force Officer
                              Drug Enforcement Administration

Received by reliable electronic means and sworn and attested to by telephone on this WK
                                                                                     ____day of
November 2020.

Robert S. Ballou
___________________________________
ROBERT S. BALLOU
UNITED STATES MAGISTRATE JUDGE



                                                 8
